Citation Nr: 1536584	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's July 2012 VA Form 9 requested a Travel Board hearing.  However, the Veteran subsequently failed to appear at the scheduled May 2013 hearing.  Therefore, his previous hearing request is considered withdrawn.  See 38 C F R § 20.704(d)-(e) (2015).  

The Veteran's claim was previously reopened and remanded by the Board in February 2014.  As discussed below, the Board finds that there has been substantial compliance with prior remand directives, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, GAD, and MDD, did not preexist active service, did not first manifest during active service, and is not otherwise etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, GAD, and MDD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claim by way of a February 2012 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  

As noted above, the Veteran's claim was reopened and remanded by the Board in February 2014, specifically to obtain Social Security Administration (SSA) disability records and to afford the Veteran an adequate VA examination.  Following the February 2014 Board remand, VA conducted additional development to obtain any outstanding VA or private medical treatment records; however, the Veteran did not authorize VA to obtain any private treatment records on his behalf.  Additionally, in May 2014, SSA responded to VA's previous request for disability records and reported that the Veteran's SSA medical records could not be provided because they had been destroyed; the Veteran was properly notified of this fact in a January 2015 letter from VA.  Finally, the Veteran was most recently afforded a VA examination in February 2015, and an addendum opinion was later obtained in May 2015.  The examination and resulting opinions are adequate to decide the Veteran's claim because they were based on a thorough psychiatric examination, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Acquired Psychiatric Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127 (2015).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depressive disorder (MDD).  

Service treatment records document a normal psychiatric evaluation upon enlistment in September 1967, with no noted diagnoses or psychiatric history.  Therefore, the Board presumes he entered service without any psychiatric disability.  38 U.S.C.A. § 1111.  In June 1969, the Veteran was noted to have recurring nervous tension.  He visited with a social worker, who noted the impression that the Veteran had an immature personality manifested with limited intelligence.  A subsequent June 1969 treatment note reports that the Veteran wanted to kill a non-commissioned officer in his company, for which he was prescribed Stelazine and referred for a psychiatric appointment; however, there is no record of a subsequent psychiatric appoint within service treatment records, although the Veteran's Stelazine prescription was later refilled in late June 1969.  Notably, the Veteran's September 1969 separation examination documents a normal psychiatric examination, with no documented defects or diagnoses.  

Post-service treatment records document various psychiatric diagnoses and related treatment.  A July 1976 VA treatment record indicates a diagnosis of GAD/organic brain syndrome due to head trauma at the age of two.  Similarly, an October 1978 private treatment notes that the Veteran fell out of a two-story window in 1953, which resulted in a concussion and internal bleeding.  

Private treatment records from August 2004 document diagnoses of severe MDD, with a history of suicidal ideation, and mental retardation, possibly due to a previous head injury.  Additionally, it was noted that the Veteran experienced severe depressive episodes since the late 1990s, and that a childhood head injury had resulted in ongoing behavioral problems.  Similarly, VA treatment records from August 2005 document a review of prior psychiatric treatment records which indicated that the Veteran was diagnosed with organic brain syndrome in 1996 due to head trauma secondary to a fall at age two.  Subsequent VA treatment records from July 2006 document psychiatric diagnoses including GAD, PTSD, and MDD.  

An August 2007 memorandum from the Joint Services Records Research Center (JSRRC) documents that the Veteran's claimed in-service stressor, regarding an incident when his unit came under attack in December 1968, has been verified.  

A September 2007 VA examination found that the Veteran's psychiatric diagnoses included MDD and a cognitive disorder; however, he did not meet the diagnostic criteria for a diagnosis of PTSD.  Similarly, the May 2012 VA examiner found that the veteran did not meet the diagnostic criteria for PTSD.  The examiner stated that the Veteran's symptoms appeared to arise from his diagnosed anxiety disorder, not otherwise specified, with GAD features, which did not appear to be related to his military service.  Additionally, the Veteran's history of depression did not appear to be related to his military service either.  

A September 2012 VA treatment record, and a subsequent letter from the Veteran's treating VA physician, note his Axis I diagnoses of PTSD, GAD, and MDD, as well as Axis IV factors including his Vietnam experience and financial problems.  

In its February 2014 remand, the Board found the September 2012 VA examination to be inadequate, because the VA examiner did not provide a rationale to support the conclusion that the Veteran's psychiatric diagnoses did not appear to be related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the Board requested a medical opinion regarding the Veteran's diagnosed cognitive disorder that appeared to have pre-existed active service.  

Thereafter, the Veteran was afforded an additional VA examination in February 2015.  The examiner diagnosed the Veteran with an unspecified anxiety disorder, and found that he did not have a diagnosis of PTSD.  The examiner concluded that overall, the Veteran's reported symptoms did not meet DSM criteria for a PTSD diagnosis, or for any trauma related disorder.  The examiner stated that the Veteran's reported symptoms, while inconsistent and vague, did not begin during his military service and were unrelated to his active service.  The examiner concluded that it was less likely than not that the Veteran's diagnosed unspecified anxiety disorder was related to his active service.  

Finally, in a May 2015 addendum opinion, the VA examiner concluded that the Veteran's unspecified anxiety disorder did not preexist his active service and was therefore less likely than not aggravated during service.  The examiner noted that the Veteran did not report pre-military problems or an existing condition upon service enlistment.  When the Veteran was evaluated in June 1969, he was diagnosed with an immature personality manifested by limited intelligence; however, service treatment records were negative for any other diagnosed mental health conditions, including a negative separation examination.  Additionally, the Veteran asserted that he had an acquired psychiatric disorder due to his active service.  Therefore, the examiner concluded that there was no evidence to support that the Veteran had a psychiatric disorder which preexisted his active service.  

After a review of the claims file, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

First, the Board finds that there are no psychiatric conditions noted upon the Veteran's entrance to active service; therefore, he is entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  

The Board has acknowledged and considered the Veteran's assertions that he has an acquired psychiatric disorder due to his active service.  While he is certainly permitted to testify as to his perceived symptoms, see Layno, 6 Vet. App. 465, he is not permitted to render a nexus opinion which links a complex psychiatric condition to active service, as this requires specialized medical expertise.  See Jandreau v, 492 F.3d at 1377.  Moreover, as noted by the February 2015 VA examiner, the Veteran's statements regarding his reported psychiatric symptoms were inconsistent and vague.  Therefore, the Veteran's statements are afforded less probative weight.  

The Board also acknowledges the September 2012 VA treatment record, and the subsequent letter from the Veteran's treating VA physician, which notes his Axis I diagnoses of PTSD, GAD, and MDD, as well as Axis IV factors including his Vietnam experience and financial problems.  Under the DSM-IV, Axis IV pertains to problems that may have an effect on the diagnosis.  However, while this indication that the Veteran's PTSD was related to his Vietnam experience was sufficient to warrant reopening of the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that it is unsupported by a rationale.  Likewise, the September 2012 letter from the Veteran's VA treating physician did not include a rationale or explanation.  Therefore, much like the inadequate September 2012 VA examiner's opinion which lacked a supporting rationale, the September 2012 VA treatment record and accompanying physician's letter are inadequate to decide the Veteran's claim and they are afforded little probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

The most probative evidence of record, the February 2015 VA examination report and May 2015 addendum opinion, were based upon a thorough psychiatric examination, comprehensive review of the record, and supported by an adequate rationale.  They document that the Veteran is diagnosed with unspecified anxiety disorder which is less likely than not related to his active service.  Additionally, the examiner addendum opinion concluded that the Veteran did not have a psychiatric disorder which preexisted active service and therefore, his currently diagnosed unspecified anxiety disorder was also less likely than not aggravated by service.  

Finally, to the extent that service treatment records document a diagnosis of immature personality manifested with limited intelligence, the Board again notes that a personality disorder is not a disability for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c); 4.127.  

Given the above, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, GAD, and MDD, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


